
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.60


THIRD AMENDED AND RESTATED CONSOLIDATED
MULTIPLE ADVANCE NON-REVOLVING NOTE


        FOR VALUE RECEIVED, Bionutrics, Inc., a Nevada corporation ("Borrower"),
hereby promises to pay to the order of William McCormick, as agent ("Agent"),
for the ratable, or as otherwise agreed upon herein, benefit of HealthSTAR
Holdings, LLC ("Holdings"), Ropart Investments, LLC, Xiagen Ltd., Ronald H.
Lane, William McCormick, Fred Rentschler, William J. Ritger, Healthstar
Communications, Inc. ("HCI"), and any other party who signs this Note as a
lender (Holdings, HCI and the other lenders are collectively referred to herein
as the "Lenders" and the Lenders excluding HCI are referred to herein as the
"Other Lenders"), at the office of Agent located at c/o Inverness, 660 Steamboat
Road, Greenwich, Connecticut 06830 or at such other place as Agent may
designate, on June 1, 2002, or earlier as required herein (the "Maturity Date"),
the sum of One Million Five Hundred Sixty Thousand Dollars ($1,560,000) or such
lesser sum as from time to time shall be outstanding hereunder, as reflected in
the books and records of Agent, such sum to include the Accreted Interest
(defined below), and, to the extent applicable, shall pay the Default Interest
Rate specified below, in accordance with the following terms and conditions:

        1.    Background.    

        (a)  Pursuant to Amendment No. 2 of even date herewith to Amendment
No. 1 to the Amended and Restated Loan and Stock Pledge Agreement dated April 9,
2002 executed by Borrower, Lenders and Agent (as amended, the "Loan Agreement"),
Lenders have agreed at their discretion to make a multiple advance loan to
Borrower in an amount not to exceed One Million Three Hundred Thousand Dollars
($1,300,000) (the "Loan") of which One Million Fifty Four Thousand Five Hundred
Dollars ($1,054,500) has been advanced as of the date hereof, with Holdings'
commitment limited to Four Hundred Twenty-one Thousand Five Hundred Dollars
($421,500) of the Loan amount, all of which has been advanced as of the date
hereof, and with HCI's commitment limited to Two Hundred Fifty Thousand Dollars
($250,000) (herein referred to as the "Senior Loan") of which Fifty Thousand
Dollars ($50,000) previously has been advanced and Two Hundred Thousand Dollars
($200,000) will be advanced immediately following the execution hereof by all
parties. All of the Loans advanced or to be advanced by the Other Lenders are
collectively referred to herein as the "Subordinated Loans."

        (b)  This Third Amended and Restated Consolidated Multiple Advance
Non-Revolving Note (this "Note") replaces the Second Amended and Restated
Consolidated Multiple Advance Non-Revolving Note dated April 9, 2002 (the
"April 2002 Note"), as well as the Amended and Restated Consolidated Multiple
Advance Non-Revolving Note dated October 26 2001 (the "October 2001 Note"),
which consolidated the unpaid principal balance of (i) that certain promissory
note dated September 7, 2001 in the original principal amount of Four Hundred
thousand Dollars ($400,000) with unpaid principal balance of One Hundred Fifty
Thousand Dollars ($150,000) executed by Borrower in favor of Pharmaceutical
Marketing Brands, Inc. and assigned to Holdings and (ii) that certain multiple
advance non-revolving note dated June 20, 2001 executed by Borrower in favor of
Ropart Investments, LLC, Xiagen Ltd., Ronald H. Lane, William McCormick, Fred
Rentschler, and William J. Ritger with unpaid principal balance of Four Hundred
Thirty-Three Thousand Dollars ($433,000) (collectively, the "Original Notes").

        (c)  The April 2002 Note replaced the October 2001 Note. The
October 2001 Note replaced the Original Notes. This Note shall fully supercede
the provisions of the Original Notes, the October 2001 Note and the April 2002
Note but does not constitute an accord and satisfaction, a novation or other
extinguishments of the obligations of Borrower under the Original Notes, the
October 2001 Note and the April 2002 Note.

        (d)  This Note is executed pursuant to the Loan Agreement.

--------------------------------------------------------------------------------




        (e)  Borrower's obligations under the Loan are secured by the collateral
described in the Loan Agreement and by that certain Amended and Restated
Security Agreement of even date herewith by and between Borrower, Agent, and
Lenders. The Loan Agreement and the Amended and Restated Security Agreement are
collectively referred to herein as the "Loan Documents."

        (f)    The Loan Agreement contains additional terms relating to the
Loan.

        2.    Contracted For Rate of Interest.    The contracted for rate of
interest of the indebtedness evidenced hereby, without limitation, shall consist
of the following:

        (a)  The Accreted Interest, which shall be equal to the original issue
discount between the date of issuance and the date of payment based on the
advances made under this Note from time to time outstanding such that the
Accreted Interest shall be equal to $260,000 if the full $1,300,000 is advanced
pursuant to the Loan;

        (b)  The Default Interest Rate (as hereinafter defined), as from time to
time in effect, calculated daily on the basis of actual days elapsed over a
365-day year, applied to the principal balance from time to time outstanding
hereunder; and

        (c)  All Additional Sums (as hereinafter defined), if any.

Borrower agrees to pay an effective contracted for rate of interest which is the
sum of the Accreted Interest referred to in subsection 2(a) above, plus any
additional rate of interest resulting from the application of the Default
Interest Rate referred to in subsection 2(b) above, and the Additional Sums, if
any, referred to in subsection 2(c) above.

        3.    Default Interest Rate.    The Default Interest Rate shall be a per
annum rate equal to 25% of the unpaid principal balance. The principal balance
outstanding hereunder from time to time shall bear interest at the Default
Interest Rate from the date of the occurrence of an Event of Default (as
hereinafter defined) until the earlier of: (a) the date on which the principal
balance outstanding hereunder, together with all Accreted Interest and other
amounts payable hereunder, are paid in full; or (b) the date on which such Event
of Default is timely cured in a manner satisfactory to Agent. The Default
Interest Rate shall be payable on the fifth (5th) day of each month.

        4.    Principal Balance.    The principal balance outstanding hereunder
at any time shall be the total amount of advances made hereunder by Lenders less
the total amount of payments of principal hereon as reflected in the books and
records of Agent with respect to the indebtedness evidenced hereby.

        5.    Aggregate of Advances.    Borrower and Lenders contemplate a
series of discretionary advances from time to time hereunder, even if the
principal balance outstanding hereunder has previously been reduced to zero;
provided, however, such advances in the aggregate shall not exceed the principal
amount first set forth above. Lenders shall at their discretion make any advance
requested by Borrower in accordance with this Note as long as no Event of
Default exists on the date of such request. Such advances shall be on a
nonrevolving basis and any reduction in the principal balance outstanding
hereunder shall not entitle Borrower to any additional advance to the extent
such additional advance in the aggregate with all prior advances hereunder would
exceed the principal amount first set forth above.

        6.    Requests for Advances and Disbursement of Advances.    When
Borrower desires an advance under the Loan, Borrower shall make a written
request to Agent for such an advance. Such request shall specify the amount of
the advance and the date of disbursement. Agent shall immediately communicate
Borrower's request to each of the Lenders and Lenders shall at their discretion
make available to the Agent the appropriate amount of funds to satisfy the
disbursement request of Borrower. Agent shall remit the appropriate amounts to
Borrower on the date requested by Borrower. Lenders shall agree among themselves
as to the amount to be advanced by each.

2

--------------------------------------------------------------------------------


        7.    Payment.    This Note shall be payable in full on the earlier of
(i) January 10, 2003; (ii) the funding of any loan or loans in cumulative
amounts in excess of one million dollars; or (iii) the issuance by the Borrower
of any common stock or preferred stock in cumulative amounts in excess of
one million dollars (iv) the consummation of any corporate transaction
including, but not limited to, the sale of any assets, or the sale of the assets
or stock of its subsidiary, InCon Technologies, Inc. for an amount equal to at
least two million dollars. Payments received by Agent with respect to the
indebtedness evidenced hereby shall be applied in such order and manner as Agent
in his sole and absolute discretion may elect. Payments hereunder shall be made
at the address for Agent first set forth above, or at such other address as
Agent may specify to Borrower in writing.

        8.    Prepayments.    Payments may be made at any time, or from time to
time, in whole or in part, without penalty, together with all previously matured
Accreted Interest and other charges accrued to the date of prepayment.
Notwithstanding any prepayment hereof: (a) there will be no change in the due
date or amount of scheduled payments due hereunder unless Lenders unanimously
agree in writing to such change; and (b) Borrower's obligations hereunder shall
continue in effect and this Note shall remain outstanding, unless and until
(i) the principal balance outstanding hereunder, together with all Accreted
Interest and other amounts payable hereunder or in any of the Loan Documents,
are paid in full, and (ii) thereafter, upon Borrower's request, Agent delivers
to Borrower the original executed copy of this Note marked "cancelled."

        9.    Events of Default; Acceleration.    The occurrence of any one or
more of the following events shall constitute an "Event of Default" hereunder,
and upon such Event of Default, the entire principal balance outstanding
hereunder, together with all Accreted Interest and other amounts payable
hereunder, at the election of Agent, shall become immediately due and payable,
without any notice to Borrower:

        (a)  Nonpayment of principal, interest or any other amounts when the
same shall become due and payable hereunder;

        (b)  The failure of Borrower to comply with any provision of this Note,
the Loan Agreement or any of the other documents executed in connection with the
transaction contemplated by the Loan Documents; or

        (c)  The appointment of (or application for appointment of) a receiver
of Borrower or any other person or entity who is or may become liable hereunder,
or the involuntary filing against or voluntary filing by Borrower, or any other
person or entity who is or may become liable hereunder, of a petition or
application for relief under federal bankruptcy law or any similar state or
federal law, or the issuance of any writ of garnishment, execution or attachment
for service with respect to Borrower or any person or entity who is or may
become liable hereunder, or any property of Borrower or property of any person
or entity who is or may become liable hereunder.

        10.    Additional Sums.    All fees, charges, goods, things in action or
any other sums or things of value, other than the interest resulting from the
Accreted Interest and the Default Interest Rate, as applicable, paid or payable
by Borrower (collectively, the "Additional Sums"), whether pursuant to this
Note, the Loan Documents or any other document or instrument in any way
pertaining to this lending transaction, or otherwise with respect to this
lending transaction, that, under the laws of the State of Arizona, may be deemed
to be interest with respect to this lending transaction, for the purpose of any
laws of the State of Arizona that may limit the maximum amount of interest to be
charged with respect to this lending transaction, shall be payable by Borrower
as, and shall be deemed to be, additional interest, and for such purposes only,
the agreed upon and "contracted for rate of interest" of this lending
transaction shall be deemed to be increased by the rate of interest resulting
from the Additional Sums. Borrower understands and believes that this lending
transaction complies with the usury laws of the State of Arizona; however, if
any interest or other charges in connection with this lending transaction are
ever determined to exceed the maximum amount permitted by law, then

3

--------------------------------------------------------------------------------

Borrower agrees that: (a) the amount of interest or charges payable pursuant to
this lending transaction shall be reduced to the maximum amount permitted by
law; and (b) any excess amount previously collected from Borrower in connection
with this lending transaction that exceeded the maximum amount permitted by law,
will be credited against the principal balance then outstanding hereunder. If
the outstanding principal balance hereunder has been paid in full, the excess
amount paid will be refunded to Borrower.

        11.    Conversion of Note.    

        (a)    Conversion Price.    At any time prior to the close of business
on the business day immediately prior to the Maturity Date, this Note is
convertible in whole, but not in part, at the option of the Lenders, into shares
of the Borrower's common stock, par value $.001 per share (the "Common Stock")
at the rate of One Dollar and Zero Cents ($1.00) per share (the "Conversion
Price"), subject to adjustment as provided in Section 11(b) or 11(c) hereof.
Notwithstanding the foregoing, Borrower shall not be required to issue
fractional shares of Common Stock or other capital stock upon conversion of this
Note and, in lieu thereof, shall pay a cash adjustment based upon the then fair
market value of the Common Stock based on the average closing price on the OTC
Bulletin Board for the five trading days preceding the last business day
immediately prior to the date of conversion.

        (b)    Adjustment Based Upon Combination of Shares or
Recapitalization.    The Conversion Price shall be adjusted in the event that
Borrower shall at any time (i) pay a dividend or make a distribution on Common
Stock in shares of Common Stock, (ii) subdivide or reclassify its outstanding
Common Stock into a greater number of shares, or (iii) combine its outstanding
shares of Common Stock into a smaller number of shares. Upon the occurrence of
any of the foregoing events, the Conversion Price shall be adjusted so that the
Lenders, upon surrender of this Note for conversion, shall be entitled to
receive the number of shares of Common Stock or other capital stock of the
Borrower that the Lenders would have owned or have been entitled to receive
after the happening of any of the events described above had this Note been
converted immediately prior to the happening of such event.

        (c)    Adjustment Based Upon Merger or Consolidation.    In case of any
consolidation or merger to which the Borrower is a party (other than a merger in
which the Borrower is the entity surviving such merger and which does not result
in any reclassification of or change in the outstanding Common Stock of the
Borrower), or in case of any sale or conveyance to another person, firm, or
corporation of the property of Borrower as an entirety or substantially as an
entirety, the Lenders shall have the right to convert this Note into the kind
and amount of securities and property (including cash) receivable upon such
consolidation, merger, sale or conveyance by a holder of the number of shares of
Common Stock into which such Note might have been converted immediately prior
thereto.

        (d)    Exercise of Conversion Privilege.    The conversion privilege
provided for herein shall be exercisable by the Lenders by written notice to the
Borrower or its successor and the surrender of this Note in exchange for the
number of shares of Common Stock (or other securities and property, including
cash, in the event of an adjustment of the Conversion Price pursuant to
Section 11(b) or 11(c) hereof) into which this Note is convertible based upon
the Conversion Price, as adjusted. All conversion rights will expire at the
close of business on the business day immediately prior to the Maturity Date.

        12.    Subordination.    Notwithstanding any other provision herein to
the contrary, the Borrower, Lenders and Agent agree as follows:

        (a)  The Subordinated Loans hereby are expressly subordinated in right
of payment, delivery and issuance and in right of remedies and action to the
prior performance and satisfaction and

4

--------------------------------------------------------------------------------

irrevocable and indefeasible payment in full in cash of the Senior Loan and to
HCI's right to take all actions and to pursue all remedies under this Note and
the other Loan Documents, at law, in equity and otherwise as provided herein. In
furtherance of the foregoing, the Other Lenders hereby subordinates all of their
claims, rights and interest in and to the Senior Loan and agree not to accept
any payment of any Subordinated Loan or any security therefor, in each case to
the extent of the subordination and other provisions to the benefit of HCI in
this Note and the other Loan Documents.

        (b)  The Borrower covenants and agrees not to make, and each Other
Lender covenants not to receive or collect, or permit to be received or
collected, directly or indirectly from the Borrower, any amount in connection
with a Subordinated Loan until the prior performance and satisfaction and
irrevocable and indefeasible payment in full in cash of the Senior Loan.

        (c)  Each Other Lender agrees that it shall not take any action,
including, without limitation, any "Enforcement Action," with respect to any of
the Subordinated Loans until irrevocable and indefeasible payment in full in
cash and full performance and satisfaction of the Senior Loan. For purposes
hereof, an "Enforcement Action" shall mean any action, whether legal, equitable,
judicial, non-judicial or otherwise, to collect or receive any payment on any
Subordinated Loan or to enforce or realize upon any lien, security interest,
encumbrance, claim, right or other interest or arrangement now or in the future
existing, including, without limitation, any repossession, foreclosure, public
sale, private sale, collection, receipt, obtaining of a receiver or retention of
all or any part of the Subordinated Loans.

        (d)  If the Borrower shall make any payment, delivery or issuance with
respect to any Subordinated Loan to any Other Lender or any Other Lender shall
receive or collect any such payment, delivery or issuance or shall take any
action or remedy, including, without limitation, any Enforcement Action, while
any principal, interest or other amounts are due and owing with regard to the
Senior Loan, then (i) such payment, delivery or issuance shall be deemed to be
the property of, segregated, received and held in trust for the benefit of HCI,
and shall be immediately paid over and delivered forthwith to HCI, and (ii) such
action or remedy shall be null and void and of no force or effect.

        (e)  The subordinations and priorities specified in this Note and the
other Loan Documents are applicable irrespective of (i) the time or order of
attachment, creation, making or perfection of any liens, security interests,
encumbrances or charges, now or hereafter existing, of or for the benefit of any
Other Lender or of HCI; (ii) the time or order of filing of financing
statements, (iii) the acquisition of purchase money or other security interests,
(iv) the time of giving or failure to give notice of the acquisition or expected
acquisition of purchase money or other security interests; or (v) the time or
order of creation, making, payment or incurring of the Senior Loan or execution
of the Loan Documents. The subordinations and priorities specified herein are
not conditioned upon the nonavoidability or perfection of HCI's security
interest in the Collateral or any part thereof under the bankruptcy code or
other insolvency laws or any other applicable law. No Other Lender shall be
subrogated to the rights of HCI to receive payments and distributions of assets
of the Borrower applicable to the Senior Loan.

        (f)    Each Other Lender and the Borrower each hereby agrees to take or
cause to be taken such further actions, to obtain such consents and approvals
and to duly execute, deliver and file or cause to be executed, delivered and
filed such further agreements, assignments, instructions, documents and
instruments as may be necessary or as may be reasonably requested by HCI in
order to fully effectuate the purposes, terms and conditions of this Note and
the other Loan Documents and the consummation of the transactions contemplated
hereby, whether before, at or after the performance of the transactions
contemplated hereby or the occurrence of an Event of Default.

5

--------------------------------------------------------------------------------




        13.    No Other Liens.    Borrower represents and warrants that it shall
not grant, nor attempt to grant, any lien, security interest, encumbrance,
charge, claim, right or other interest or arrangement which is superior in
priority or has greater rights or remedies than the Loan. Should the Borrower
borrow any loan or advance after the date hereof from any party (other than from
one or more of the Lenders), Borrower shall provide the Lenders, in form
satisfactory to the Agent and HCI, with a written subordination agreement
executed by any subsequent lender, which shall expressly subordinate any future
loan or advance to the Loan.

        14.    Waivers.    Except as set forth in this Note or the Loan
Documents, to the extent permitted by applicable law, Borrower, and each person
who is or may become liable hereunder, severally waive and agree not to assert:
(a) any homestead or exemption rights; (b) demand, diligence, grace, presentment
for payment, protest, notice of nonpayment, nonperformance, extension, dishonor,
maturity, protest and default; and (c) recourse to guaranty or suretyship
defenses (including, without limitation, the right to require Lenders to bring
an action on this Note). Lenders may, if they unanimously agree, extend the time
for payment of or renew this Note, release collateral as security for the
indebtedness evidenced hereby, or release any party from liability hereunder,
and any such extension, renewal, release or other indulgence shall not alter or
diminish the liability of Borrower or any other person or entity who is or may
become liable on this Note except to the extent expressly set forth in a writing
evidencing or constituting such extension, renewal, release or other indulgence.

        15.    Collection Costs and Expenses.    Borrower agrees to pay all
costs of collection, including, without limitation, attorneys' fees, whether or
not suit is filed, and all costs of suit and preparation for suit (whether at
trial or appellate level), in the event any payment of principal, interest or
other amount under the Loan is not paid when due, or in the event it becomes
necessary to protect the Pledged Collateral (as defined in the Loan Agreement),
or to exercise any other right or remedy under this Note, the Loan Agreement or
in the Loan Documents, or in the event Agent or Lenders are made parties to any
litigation because of the existence of this Note, the Loan Agreement or the
other Loan Documents or if at any time Lenders should incur any attorneys' fees
in any proceeding under any federal bankruptcy law (or any similar state or
federal law) in connection with this Note, the Loan Agreement or the other Loan
Documents. In the event of any court proceeding, attorneys' fees shall be set by
the court and not by the jury and shall be included in any judgment obtained by
Agent or Lenders, as applicable.

        16.    No Waiver by Lenders.    No delay or failure of Lenders in
exercising any right hereunder shall affect such right, nor shall any single or
partial exercise of any right preclude further exercise thereof.

        17.    Governing Law.    This Note shall be governed by and construed
and interpreted in accordance with the laws of the State of Arizona,
notwithstanding any Arizona or other conflict-of-laws provision to the contrary.

        18.    Jurisdiction and Venue.    Borrower, Agent, and Lenders hereby
expressly agree that in the event any actions or other legal proceedings are
initiated by or against Borrower, Agent or Lenders involving any alleged breach
or failure by any party to pay, perform or observe any sums, obligations or
covenants to be paid, performed or observed by it under this Note, the Loan
Agreement or the other Loan Documents, or involving any other claims or
allegations arising out of the transactions evidenced or contemplated by this
Note, the Loan Agreement or the other Loan Documents, regardless of whether such
actions or proceedings shall be for damages, specific performance or declaratory
relief or otherwise, such actions shall be brought in Maricopa County, Arizona,
or Middlesex County, New Jersey and Borrower, Agent, and Lenders hereby submit
to the jurisdiction of the State of Arizona or New Jersey for such purposes and
agree that the venue of such actions or proceedings shall properly lie in
Maricopa County, Arizona or Middlesex County, New Jersey

6

--------------------------------------------------------------------------------


        19.    Amendments.    No amendment, modification, change, waiver,
release or discharge hereof and hereunder shall be effective unless evidenced by
an instrument in writing and signed by the party against whom enforcement is
sought.

        20.    Provisions Severable.    The provisions of this Note are
independent of and severable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.
Further, if a court of competent jurisdiction determines that any provision of
this Note is invalid or unenforceable as written, the court may interpret,
construe, rewrite or revise such provision, to the fullest extent allowed by
law, so as to make it valid and enforceable consistent with the intent of the
parties.

        21.    Binding Nature.    The provisions of this Note shall be binding
upon Borrower and the heirs, personal representatives, successors and assigns of
Borrower, and shall inure to the benefit of Lenders and any subsequent holder of
all or any portion of this Note, and their respective successors and assigns.

        22.    Notice.    Any notice or other communication with respect to this
Note shall: (a) be in writing; (b) be effective on the day of hand-delivery
thereof to the party to whom directed, one day following the day of deposit
thereof with delivery charges prepaid with a national overnight delivery
service, or two days following the day of deposit thereof with postage prepaid
with the United States Postal Service, by regular first class, certified or
registered mail; (c) if directed to Agent, be addressed to Agent at the address
of Agent first set forth above or to such other address as Agent shall have
specified by like notice; (d) if directed to Borrower, be addressed to Borrower
at the address for Borrower set forth below Borrower's name, or to such other
address as Borrower shall have specified by like notice; and (e) if directed to
one of Lenders, be addressed to Lender at the address for that Lender set forth
below Lender's name, or to such other address as Lender shall have specified by
like notice.

        23.    Section Headings.    The section headings set forth in this Note
are for convenience only and shall not have substantive meaning hereunder or be
deemed part of this Note.

        24.    Construction.    This Note shall be construed as a whole in
accordance with its fair meaning and without regard to or taking into account
any presumption or other rule of law requiring construction against the party
preparing this Note.

        IN WITNESS WHEREOF, Borrower has executed this Note as of the 10th day
of July, 2002.

    "Borrower"
 
 
BIONUTRICS, INC., a Nevada corporation
 
 
By:
/s/  RONALD H. LANE      

--------------------------------------------------------------------------------

    Name: Ronald H. Lane     Title: President
 
 
Address of Borrower:
2425 East Camelback Road, Suite 650
Phoenix, AZ 85016
Attention: Ronald H. Lane

7

--------------------------------------------------------------------------------


 
 
"Agent"
 
 
William McCormick
 
 
/s/  WILLIAM MCCORMICK      

--------------------------------------------------------------------------------

    Address of Agent:
c/o Inverness
660 Steamboat Road
Greenwich, CT 06830


ACKNOWLEDGEMENT OF LENDERS


        The Lenders hereby agree to be bound by the terms of this Note.

    "Lenders"
 
 
HEALTHSTAR HOLDINGS LLC, as a Lender
 
 
By:
/s/  JERRY BRAGER      

--------------------------------------------------------------------------------

    Name: Jerry Brager

--------------------------------------------------------------------------------

    Title: Managing Member

--------------------------------------------------------------------------------


 
 
Address of HealthSTAR Holdings LLC:
100 Woodbridge Center Drive, Suite 202
Woodbridge, NJ 07095
 
 
William McCormick, as a Lender
 
 
/s/  WILLIAM MCCORMICK      

--------------------------------------------------------------------------------


 
 
Address of William McCormick:
c/o Inverness
660 Steamboat Road
Greenwich, CT 06830
 
 
Xiagen Ltd., as a Lender
 
 
By:
/s/  WILLIAM M. MCCORMICK      

--------------------------------------------------------------------------------

    Name: William M. McCormick

--------------------------------------------------------------------------------

    Title: President/Chairman

--------------------------------------------------------------------------------


 
 
Address of Xiagen Ltd.:
c/o Inverness
660 Steamboat Road
Greenwich, CT 06830

8

--------------------------------------------------------------------------------


 
 
Ropart Investments, LLC, as a Lender
 
 
By:
/s/  TODD A. GOERGEN      

--------------------------------------------------------------------------------

    Name: Todd A. Goergen

--------------------------------------------------------------------------------

    Title: Managing Member

--------------------------------------------------------------------------------


 
 
Address of Ropart Investments LLC:
One East Weaver Street
Greenwich, CT 06831
 
 
Frederick B. Rentschler, as a Lender
 
 
/s/  FREDERICK B. RENTSCHLER      

--------------------------------------------------------------------------------


 
 
Address of Frederick B. Rentschler:
P.O. Box 4710
Cave Creek, AZ 85327
 
 
Ronald H. Lane, as a Lender
 
 
/s/  RONALD H. LANE      

--------------------------------------------------------------------------------


 
 
Address of Ronald H. Lane:
2425 East Camelback Road
Suite 650
Phoenix, AZ 85016
 
 
William J. Ritger, as a Lender
 
 
/s/  WILLIAM J. RITGER      

--------------------------------------------------------------------------------


 
 
Address of William J. Ritger
623 Ocean Ave.
Sea Girt, NJ 07650
 
 
HEALTHSTAR COMMUNICATIONS, INC, as a Lender
 
 
By:
/s/  JERRY BRAGER      

--------------------------------------------------------------------------------

    Name: Jerry Brager

--------------------------------------------------------------------------------

    Title: Chairman/CEO

--------------------------------------------------------------------------------


 
 
Address of HealthSTAR Communications, Inc.:
100 Woodbridge Center Drive, Suite 202
Woodbridge, NJ 07095

9

--------------------------------------------------------------------------------



QuickLinks


THIRD AMENDED AND RESTATED CONSOLIDATED MULTIPLE ADVANCE NON-REVOLVING NOTE
ACKNOWLEDGEMENT OF LENDERS
